DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno et al., US Pat. 5,750,264.
Regarding claim 1, Ueno teaches an electronic component comprising: 
a component body 1 (parallelepiped shape element; col. 4, line 38);
a first coating layer 4 (protection layer) that partially covers a surface (top surface) of the component body; and 
a second coating layer 5 (glass layer) that partially covers the surface of the component body, wherein the electronic component has an overlapping region (Middle of the element 1 is overlapped and end portions of the coating layer 4 is not overlapped by the glass layer 5; see figure 2.) in which the first coating layer and the second coating layer overlap each other.

a total thickness that is obtained by adding a thickness of the second coating layer (between 1 to 3 µm; col 5, line 67) to a thickness of the first coating layer (0,5 to 5 µm; col. 5, line 33) in the overlapping region is about 1.4 times or more an average thickness of the first coating layer, which is located on the same plane, excluding the overlapping region (The lower limit of the first coating 4 of 0.5 µm and the lower limit of the second coating 5 of 1 µm, the total thickness at the overlapping region is 1.5 µm, or about 3 times the average thickness of the first coating thickness.).

Regarding claims 3 and 9, Ueno teaches the electronic component, wherein a portion of the surface of the component body is a flat surface, the first coating layer 4, the second coating layer 5, and the overlapping region are on the same plane (top surface of the parallelepiped shape element) in the flat surface, and
a total thickness that is obtained by adding a thickness of the second coating layer 5 (between 1 to 3 µm; col 5, line 67) to a thickness of the first coating layer (0,5 to 5 µm; col. 5, line 33) in the overlapping region is about 2.7 times or less an average thickness of the first coating layer, which is located on the same plane, excluding the overlapping region (the upper limit of the first coating 4 of 5 µm and the upper limit of the second coating 5 of 3 µm, the total thickness at the overlapping region is 8 µm, or about 0.625 times the average thickness of the first coating thickness.).

Regarding claims 4, 10 and 11, Ueno teaches the electronic component, further comprising:
an outer electrode (electrode layer 3 [col. 5, lines 1-8] and plating layer 7 [col. 6, lines 40-45]; that is on the surface (electrode 3 cover the top surface of the element 1; see figure 2) of the component body 1, wherein the outer electrode includes a base electrode 3, which is laminated on the surface of the component body, and a plating layer 7, which is laminated on a surface of the base electrode, and
an entire surface of the component body is covered with the first coating layer, the second coating layer, and the base electrode (the side electrodes 3, the first and the second coating cover the element 1).

Claim(s) 1, 5, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al., US Pub. 2009/0191418.
Regarding claim 1, Nakano teaches electronic component (ceramic element 1; see figure 2) comprising: 
a component body 2 (ceramic body);
a first coating layer 22 that partially covers a surface of the component body (internal electrodes 12 penetrate through the first coating); and
a second coating layer 24 that partially covers the surface of the component body (internal electrodes 12 penetrate through the second coating), wherein the electronic component has an overlapping region (top surface and/or side surface of the element body 2) in which the first coating layer and the second coating layer overlap each other.

an inner electrode 12 that is embedded in the component body 2; and
an outer electrode 4 that is connected to the inner electrode 12,
wherein the inner electrode includes an exposed portion that is exposed through the surface of the component body 2, the first coating layer 22, and the second coating layer 24, and the outer electrode 4 covers a surface of the exposed portion (the piercing portion of the inner electrode extending beyond the element body 2).

Regarding claim 19, Nakano teaches a method of manufacturing an electronic component including a component body 2, a first coating layer 22 that partially covers a surface of the component body (inner electrodes 12 penetrates through the first coating 22; see figure 2), and a second coating layer 24 that partially covers the surface of the component body (inner electrodes 12 penetrates through the second coating 24), the method comprising:
applying a first coating 22 to a portion of the surface of the component body and drying the first coating (see at least paragraphs 0024-0028, 0042, 0058 and 0062);
applying a second coating 24 to a portion of the surface of the component body and drying the second coating, such that the second coating is applied to overlap a portion of the first coating;
curing the first coating so as to form the first coating layer and curing the second coating so as to form the second coating layer; and
an inner electrode 12 that is embedded in the component body 2, the inner electrode has a portion exposed (both sides of the element body 2) at the surface of the component body, during 
during the second coating, the second coating 24 is applied such that the portion exposed through the first coating is at least partially exposed through the second coating, and an exposed portion is formed.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US Pub. 2014/0210628.
Regarding claim 1, Kim teaches an electronic component comprising: 
a component body 210 (see figure 2);
a first coating layer 221 that partially covers a surface of the component body (excluding an exposed surface); and 
a second coating layer 222 that partially covers the surface of the component body (excluding an exposed surface), wherein the electronic component has an overlapping region (top surface of the component 210) in which the first coating layer 221 and the second coating layer 222 overlap each other.

Regarding claim 8, Kim teaches the component, wherein the overlapping region has a substantially continuous annular shape extending along the surface of the component body.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Nakano.
Ueno teaches the claimed invention except for having a first coating layer, a second coating layer, and an outer electrode covering a surface of the exposed portion.  
Nakano teaches that an inner electrode extending beyond the element body 2 (see figure 2 of Nakano) is covered with the first coating 22, the second coating 24 and with the outer electrode 4.  Nakano teaches that this structure prevents electrical short and also prevents protection layer detachment during mounting (see paragraph 0013).
It would have been obvious to one skill in the art before the effective filing date of the current invention to have combined the teachings of Nakano with Ueno, since the “covering” taught by Nakano prevents protection layer detachment ensuring proper mounting of the component.        

Allowable Subject Matter
Claims 6, 7 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 depends on claim 6. 
Regarding claims 17 and 18, the current invention teaches an electronic component “wherein the overlapping region has a substantially continuous annular shape extending along the surface of the component body.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Inoue et al., Watanabe et al., Miura, Kajino et al., Choi et al. teach coated components with inner electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994.  The examiner can normally be reached on 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833